Citation Nr: 0809949	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  05-23 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a kidney 
disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a colon disability.

4.  Entitlement to service connection for bilateral hearing 
loss disability.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1969 and 
had unverified periods of active/inactive duty training in 
the Illinois Army National Guard from October 1981 to July 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for a 
kidney disability, a colon disability, and hypertension.  It 
also comes on appeal from a May 2005 decision of the same RO 
that denied service connection for bilateral hearing loss, 
tinnitus, and peripheral neuropathy of the upper and lower 
extremities.

With respect to the veteran's claims for entitlement to 
service connection for peripheral neuropathy, the record 
reflects that, in June 2005, he submitted a Notice of 
Disagreement with the May 2005 decision that denied the 
claims.  Thereafter, in July 2005, the RO issued a Statement 
of the Case.  However, in a September 15, 2005 Report of 
Contact, signed by the veteran's representative, it was 
indicated that the veteran wished to withdraw his request for 
an appeal for the issues of entitlement to service connection 
for peripheral neuropathy for the left foot, right foot, left 
leg, right leg, left hand, right hand, left arm, and right 
arm.  Although a substantive appeal, dated August 24, 2005, 
signed by the veteran, appears to have been received at the 
RO five days later, the Board notes that the September 15, 
2005 Report of Contact which withdrew the issues from 
appellate consideration, specifically referenced the appeal 
documents dated August 24, 2005 at the time of the 
withdrawal.  Further, although the veteran's representative 
referenced these issues at the February 2008 videoconference 
hearing before the undersigned Veterans Law Judge, this was 
at a time beyond the one year period to complete an appeal of 
these issues.  As these issues have been withdrawn, the Board 
does not have appellate jurisdiction over them.  As such, the 
issues on appeal are those found on the coversheet of the 
decision.  To the extent that statements by the veteran's 
representative at the February 2008 videoconference hearing 
before the undersigned Veterans Law Judge may be construed as 
requests to reopen claims for service connection for 
peripheral neuropathy, they are referred to the RO for 
appropriate action.  

The issue of entitlement to service connection for a colon 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record does not show that the 
veteran has a kidney disability that is causally related to 
active duty service, active duty for training or inactive 
duty training.

2.  The competent evidence of record does not show that the 
veteran's hypertension is causally related to active duty 
service, active duty for training or inactive duty training.

3.  The competent evidence of record does not show that the 
veteran's hearing loss disability is causally related to 
active duty service, active duty for training or inactive 
duty training.

4.  The competent evidence of record does not show that the 
veteran's currently diagnosed tinnitus is causally related to 
active duty service, active duty for training or inactive 
duty training.


CONCLUSIONS OF LAW

1.  A kidney disability was not incurred in or aggravated by 
active duty service, active duty for training or inactive 
duty training, nor may it be presumed to have been incurred 
in, or aggravated by, active service.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.6, 
3.102, 3.303, 3.307, 3.309, 3.310 (2007).

2.  Hypertension was not incurred in or aggravated by active 
duty service, active duty for training or inactive duty 
training, nor may it be presumed to have been incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 101(24), 106, 
1110, 5107(West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 
3.309, 3.310 (2007).

3.  Bilateral hearing loss disability was not incurred in or 
aggravated by active duty service, active duty for training 
or inactive duty training, nor may it be presumed to have 
been incurred in, or aggravated by, active service.  
38 U.S.C.A. §§ 101(24), 106, 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309, 3.385 (2007).

4.  Tinnitus was not incurred in or aggravated by active duty 
service, active duty for training or inactive duty training, 
nor may it be presumed to have been incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 101(24), 106, 
1110, 5107(West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of May 2004, December 2004, and March 2006 letters from the 
agency of original jurisdiction (AOJ) to the appellant.  
These letters informed the appellant of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The letters also 
requested that the veteran submit any evidence in his 
possession pertaining to the claims and provided him with 
notice of the type of evidence necessary to establish a 
disability rating or effective date in the event of award of 
any benefit sought.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notification 
was issued after the initial AOJ adjudication of the claims.  
Nevertheless, the Court in Pelegrini noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini specifically noted that there was no 
requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letter was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical and personnel records and 
private treatment records.  Additionally, the claims file 
contains the veteran's statements in support of his claims.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24) (West Supp 2002); 38 C.F.R. § 3.6(a) (2007); Biggins 
v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  Active duty 
for training is defined, in part, as full-time duty in the 
Armed Forces performed by Reserves for training purposes or 
full-time duty performed by members of the National Guard of 
any State.  38 U.S.C.A. § 101(22) (West 1991); 38 C.F.R. § 
3.6(c) (2007). 

Inactive duty training includes duty, other than full-time 
duty, performed by a member of the National Guard of any 
State.  38 C.F.R. § 3.6(d) (2007).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d)(2007).

Service connection for certain diseases, such as nephritis or 
hypertension, or sensorineural hearing loss or tinnitus as an 
organic disease of the nervous system, may be also be 
established on a presumptive basis by showing that such a 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In 
such cases, the disease is presumed under the law to have had 
its onset in service even though there is no evidence of such 
disease during the period of service.  38 C.F.R. § 3.307(a) 
(2007).  In order to meet the requirements for presumptive 
service connection, the veteran must have had 90 days of 
continuous "active service."  38 C.F.R. § 3.307(a)(1).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

Legal Analysis

1.  Kidney Disability

The veteran asserts that service connection is warranted for 
a kidney disability.  In order to establish service 
connection on a nonpresumptive direct-incurrence basis, the 
veteran must provide evidence of a current disability, and 
in-service injury or disease, and a nexus between the current 
disability and in-service injury or disease.  Post-service 
treatment records reflect that the veteran has been diagnosed 
with renal insufficiency and/or interstitial nephritis since 
2002.  However, his service medical records are negative for 
any complaints of, or treatment for, a kidney disability.  In 
this regard, the record reflects that on his Army discharge 
examination in March 1969, as well as on numerous periodic 
examinations and physicals performed between 1981 and 1998 
while the veteran was in the Army National Guard, the veteran 
denied a history of frequent or painful urination, kidney 
stones or blood in his urine, or sugar or albumin in his 
urine.  Likewise, the examiners on the corresponding reports 
of medical examination also reported that the veteran's 
endocrine system was normal.  The Board notes that in the 
absence of demonstration of continuity of symptomatology, the 
initial demonstration of a kidney disability years after the 
veteran's separation from service is too remote from service 
to be reasonably related to service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000). 
 
Further, there is no clinical opinion of record that relates 
the veteran's current kidney disability to any incident of 
service.  Indeed, a May 2002 private treatment record 
reflects that the examiner wrote that there was a question as 
to the etiology of the veteran's renal insufficiency.  
Likewise, in another May 2002 private treatment record, the 
examiner indicated that the etiology of the veteran's renal 
insufficiency had to be determined.  As such, in the absence 
of any evidence to the contrary, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for the disability at issue on a nonpresumptive 
direct-incurrence basis.

With regard to service connection on a presumptive direct-
incurrence basis, nephritis must have become manifest to a 
degree of 10 percent or more within one year from the date of 
termination of any continuous 90 day-period of "active 
service."  38 C.F.R. § 3.307, 3.309(a).  In this case, 
although the record demonstrates that the veteran has been 
diagnosed with nephritis, the evidence of record does not 
demonstrate that it manifested itself to a compensable degree 
within one year of his separation from any continuous 90 day-
period of "active service."  In fact, as stated above, the 
record reflects that the first reported a manifestation of a 
kidney disability was in 2002, which was decades after the 
veteran's 1969 discharge from active duty service, and years 
after completion of periods of Reserve service.  Hence, the 
Board finds that evidence of record does not establish that 
the veteran is entitled to service connection on a 
presumptive basis for his current kidney disability.

In order to establish service connection on a secondary 
basis, the evidence must show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310 (2007).  The record reflects that the veteran has 
also indicated that his kidney disability is etiologically 
related to his hypertension. (Transcript (T.) at page (pg.) 
8, 9, 14.)  However, as discussed below, the veteran is not 
entitled to service connection for hypertension.  Therefore, 
an award of service connection on a secondary basis is not 
warranted.

In conclusion, although the veteran asserts that he has a 
current kidney disability that is related to service, 
including periods of active/inactive duty training service, 
he is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  He is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  The negative evidence of record is of 
greater probative value than the veteran's statements in 
support of his claim.  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the 
veteran has a current kidney disability as a result of his 
service.  The Board has considered the doctrine of giving the 
benefit of the doubt to the veteran, under 38 U.S.C.A. § 5107 
(West 2002), and 38 C.F.R. § 3.102 (2007), but does not find 
that the evidence is of such approximate balance as to 
warrant its application.  Accordingly, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a kidney disability and the 
claim must be denied.

2.  Hypertension

The veteran asserts that service connection is warranted for 
hypertension.  Post-service treatment records reflect that 
the veteran has been diagnosed with hypertension since 2003.  
However, his service medical records are negative for any 
complaints of, or treatment for, hypertension.  In this 
regard, the record reflects that on his Army discharge 
examination in March 1969, as well as on numerous periodic 
examinations and physicals performed between 1981 and 1998 
while the veteran was in the Army National Guard, the veteran 
denied a history of high or low blood pressure.  Likewise, 
none of examiners on the corresponding reports of medical 
examination reported that the veteran had hypertension.  The 
Board observes that a January 1990 and a July 1998 report of 
medical examination reflects that the veteran had elevated 
systolic blood pressure readings (130 mmHg and 140 mmHg 
respectively).  However, there is no evidence that such 
readings were associated with, or diagnosed as, hypertension.  
Thus, the Board finds that in the absence of demonstration of 
continuity of symptomatology, the initial demonstration of 
hypertension years after the veteran's separation from 
periods of service is too remote from service to be 
reasonably related to service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000). 

Further, there is no clinical opinion of record that relates 
the veteran's current hypertension to any incident of 
service.  The Board acknowledges the veteran's contentions 
during his February 2008 videoconference hearing that his 
physician told him that his hypertension was related to 
exposure to insecticides. (Transcript (T.) at page (pg.) 14-
15.)   However, there is no evidence of record that the 
veteran was exposed to insecticides in service or during any 
period of active or inactive duty training service.  Indeed, 
because the veteran's DD Form 214 reflects that his military 
occupational specialty was that of a vehicle mechanic, the 
Board does not find that it is reasonable to concede that 
such would have been consistent with the circumstances of his 
service.  Moreover, the record does not contain a medical 
opinion that etiologically relates the veteran's hypertension 
to any such insecticide exposure.  As such, in the absence of 
any evidence to the contrary, the Board finds that the 
preponderance of the evidence is against a grant of 
presumptive direct incurrence service connection for the 
disability at issue.

With regard to service connection on a presumptive basis, the 
veteran's hypertension must have become manifest to a degree 
of 10 percent or more within one year from the date of 
termination of any 90-day continuous period of "active 
service."  38 C.F.R. § 3.307, 3.309(a).  In this case, there 
is no evidence that the veteran's hypertension manifested 
itself to a compensable degree within one year of his 
separation from any 90-day continuous period of "active 
service."  In fact, as stated above, the first clinical 
diagnosis of hypertension of record was in 2002, which was 
decades after his discharge from all periods of service.  
Hence, the Board finds that evidence of record does not 
establish that the veteran is entitled to service connection 
on a presumptive basis for his current hypertension.

The Board also finds that a grant of service connection for 
hypertension as secondary to a kidney disability is not 
possible here.  It is acknowledged that in May 2002, a 
private examiner indicated that the etiology of the veteran's 
hypertension was his intrinsic renal insufficiency.  
Likewise, in September 2002, a private physician reported 
that the veteran's borderline hypertension was probably 
secondary to his interstitial nephritis.  However, as 
discussed above, service-connection is not in effect for a 
kidney disability.  Therefore, the claim fails on a secondary 
basis.  38 C.F.R. § 3.310.

In conclusion, although the veteran asserts that his current 
hypertension is related to service, including periods of 
active/inactive duty training service, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  He is competent to give evidence about what 
he experienced; for example, he is competent to report that 
he experiences certain symptoms.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The negative 
evidence of record is of greater probative value than the 
veteran's statements in support of his claim.  Accordingly, 
the Board finds that the competent evidence of record fails 
to establish that the veteran's hypertension is a result of 
his service.  The Board has considered the doctrine of giving 
the benefit of the doubt to the veteran, under 38 U.S.C.A. § 
5107 (West 2002), and 38 C.F.R. § 3.102 (2007), but does not 
find that the evidence is of such approximate balance as to 
warrant its application.  Accordingly, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for hypertension and the claim 
must be denied.

3.  Bilateral Hearing Loss and Tinnitus

The veteran asserts that service connection is warranted for 
bilateral hearing loss disability and tinnitus.  The 
veteran's service medical records from his period of active 
duty service are silent for complaints of, or treatment for, 
hearing loss or tinnitus.  The Board acknowledges that 
February 1994 and July 1998 National Guard periodic 
examinations reflect that the veteran had hearing loss.  
However, the veteran has not presented any evidence to show 
that he has complained of, or been diagnosed, with current 
hearing loss disability for VA purposes or tinnitus.  See 38 
C.F.R. § 3.385 (2007).  Indeed, the only mention of hearing 
ability is found in a July 2001 private treatment record, in 
which the examiner reported that the veteran's audiogram was 
normal.

Therefore, as the evidence of record does not demonstrate 
that the veteran has current bilateral hearing loss 
disability or tinnitus, the Board concludes that an award of 
service connection is not justified.  Support for this 
conclusion is found in Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) where the Court found that Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability and 
in the absence of proof of a present disability there can be 
no valid claim.  

In conclusion, although the veteran asserts that he has 
current bilateral hearing loss disability and/or tinnitus 
that is related to service, including periods of 
active/inactive duty training service, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  He is competent to give evidence about what 
he experienced; for example, he is competent to report that 
he experiences certain symptoms.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The negative 
evidence of record is of greater probative value than the 
veteran's statements in support of his claims.  Accordingly, 
the Board finds that the competent evidence of record fails 
to establish that the veteran has current bilateral hearing 
loss disability or tinnitus as a result of his service.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2007), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for bilateral hearing loss disability 
and tinnitus and the claims must be denied.


ORDER

 Entitlement to service connection for a kidney disability is 
denied.

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

With regard to the duty to assist, VA must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c)(d) (2007).  Such assistance 
includes making as many requests as necessary to obtain 
relevant records from a Federal department or agency until VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A (c) (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2007).

The veteran asserts that service connection is warranted for 
a colon disability.  The evidence of record demonstrates that 
the veteran was diagnosed with colon polyps in July 1999 and 
that he was again treated for such condition in 2003 and 
2004.  However, the Board is unable to determine if such 
polyps were diagnosed while the veteran was on active duty 
for training.  A National Guard Bureau Form 22, Report of 
Separation and Record of Service, reflects that the veteran 
had over 20 years of service in Reserves, which ended on 
September 24, 1999.  However, the Board is unable to 
determine from such form, the actual dates that the veteran 
was on active duty for training.  The record reflects that in 
June 2005, the RO requested that the Illinois Adjutant 
General verify the veteran's active duty for training 
periods.  However, to date, such information has not been 
received.  Therefore, because such information may be 
critical in the de novo adjudication of the veteran's claim, 
the Board finds that the claim must be remanded for 
verification of the veteran's dates of active duty for 
training.

The record also does not demonstrate that the veteran has 
been afforded a VA examination determine the nature and 
etiology of his colon polyps.  Therefore, if the RO 
determines that the veteran's colon polyps were diagnosed 
while the veteran was on active duty for training, the Board 
finds that the veteran should also be afforded a VA 
examination to determine whether it is at least as likely as 
not that any colon polyps diagnosed while on active duty for 
training had an onset on active duty for training.  Such 
information would be useful in the de novo adjudication of 
the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his colon disability since 
his discharge from service.  After 
securing the necessary authorizations for 
release of this information, seek to 
obtain copies of all treatment records 
referred to by the veteran not already of 
record.

2.  Thereafter, contact the Illinois 
Adjutant General, or any other relevant 
agency/organization to verify the 
veteran's dates of active duty for 
training from October 21, 1981 to 
September 24, 1999.

3.  If it is determined that the veteran 
was on active duty for training when he 
was diagnosed with colon polyps in 1999, 
the veteran should be scheduled for a VA 
examination by the appropriate specialist 
to determine the nature and etiology of 
his current colon disability.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior, and pursuant, to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  The examiner must be 
requested to specifically opine as to 
whether it is at least as likely as not 
that any colon polyps diagnosed on active 
duty for training had its onset on the 
period of active duty for training in 
which it was diagnosed.

4.  Following completion of the above, 
the RO should readjudicate the issue on 
appeal.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


